Evans, J.
o?1 evidence?-*'*011 eourt?tlon oi The negligence charged the city was that it had negligently permitted snow and ice to accumulate upon its sidewalk in such a rough and uneven and irregular manner as to amount to a defect or obstruction of the sidewalk, whereby the plaintiff was caused to fall thereon, and from which she sustained very serious injm ries. At the close of plaintiff’s evidence, the defendant moved for a directed verdict. Pending the motion, the plaintiff asked leave to introduce further testimony, which leave was granted, and further testimony was introduced, over the objection of the defendant. Two propositions are presented for our consideration:
*200(1) That the court erred in permitting the plaintiff to reopen her case and introduce further testimony- pending the motion for a directed verdict.
(2) That the evidence was insufficient to warrant a submission of the case to the jury, and therefore that the verdict is not supported by the evidence.
On the first proposition, it is argued that it was unfair to the defendant to permit the plaintiff to reopen her case to further evidence, and thereby to enable her to cover by additional evidence defects pointed out by defendant in the motion for a directed verdict. If the trial of a case were a mere game of skill between opposing counsel (as it is sometimes supposed to be), there would be much force in defendant’s contention. But the duties of a judge are not merely those of an umpire in a game. It was clearly within the discretion of the trial court to permit the plaintiff to introduce further testimony even pending the motion. It would be a harsh rule that would forbid such discretion, and the administration of justice would suffer thereby. The exercise of such discretion by the trial court is frequent and usual, and not exceptional. There was no abuse of it in this case.
As to the sufficiency of the evidence to support the verdict, the finding must also be in the affirmative. The line of demarcation between sidewalk conditions of ice and snow which give rise to liability, and those conditions which do' not give rise to such liability, is not very satisfactory. It can be contended with some force that rough and uneven conditions of ice and snow are frequently quite as natural and unavoidable as the smooth and level conditions. Under the rule obtaining in such cases, however, we have deemed the field of doubt in a given case as a field of fact, and therefore as the field of the jury. The question in this case was submitted to the jury by instructions of which no *201complaint is made. We find no ground, therefore, to interfere with the verdict.
The judgment below is — Affirmed.
Gaynor, C. J., Lad» and Salinger, JJ., concur.